Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 19 November 2021 has been entered.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-15 directed to inventions non-elected without traverse.  Accordingly, claims 9-15 have been cancelled.
Allowable Subject Matter
Claims 1, 3-8 and 16-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record Fu (WO 2015/142313), Engle (EP 1089880), Voeght (US 2002/0192436), and Klemann (US 2011/0039043) while broadly teaching the limitations of the presently claimed invention, do not teach or suggest the combination of limitations as presently claimed in claim 1.  	Specifically, none of Fu, Engle, Voeght and Klemann teach an embossed print medium comprising: a media substrate having a front side and a back side; an embossed image-receiving layer formed on the front side of the media substrate at a coating weight of 3 gsm to 50 gsm, wherein the embossed surface has a surface roughness greater than 5 µm, wherein the image-receiving layer comprises a first pigment filler, and a first polymeric binder; an abrasion-resistant layer applied to the embossed image-receiving layer at a coating weight of from 3 gsm to 50 gsm, wherein the abrasion-resistant layer comprises a second pigment filler and a cross-linked polymer network comprising an epoxy; and a fabric liner applied to the back side of the media substrate with an adhesive layer directly coupling the media substrate to the fabric liner, wherein the adhesive layer has a coating weight of from 20 gsm to 40 gsm, and wherein the adhesive layer comprises a second polymeric binder and a flame-retarding filler.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783